DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nettenstrom (US 11123501).
As per claim 21: Nettenstrom discloses a pod body 200 (see figs. 3-4) the pod body 200 configured to hold a non-nicotine pre vapor formulation, the pod body 200 having a an upstream end 211 and a downstream end (fig. 3; adjacent to the element 250), the upstream end defining a pod inlet 214, and defining at least one upstream recess 212A, the downstream end defining a pod outlet 19 (see fig. 1) and at least one downstream recess (not shown, but adjacent to the lead line element 250 in figs. 1-2), the at least one upstream recess 212A including two upstream recess 212A/B, the pod inlet 214 being between the two upstream recesses 212A/B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15; and 17-20 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 10104913) in view of Nettenstrom (US 11123501).
As per claims 1; and 20: Lau discloses a non-nicotine e-vaping device (fig. 1), comprising: a non-nicotine pod assembly (402/502/602) configured to hold a non-nicotine pre-vapor formulation (as emphasized that “the pod assembly for an e-vapor apparatus may include a pre-vapor formulation compartment configured to hold a pre-vapor formulation 418”), the non-nicotine pod assembly having an upstream end and a downstream end (as shown in figs. 23-25; wherein the upstream portion is adjacent to pin element 612 and opposite end is the downstream portion), the upstream end defining at least one upstream recess (wherein in located in between the 2 pins 612), the downstream end defining at least one downstream recess (see fig. 23; wherein the top end of the downstream is having hole/cavity/channel); and a device body 104 defining a through hole 114 configured to receive the non-nicotine pod assembly (402/502/602), the through hole 114 including an upstream sidewall and a downstream sidewall (as shown in figs. 1-2) .
However, Lau does not explicitly disclose the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body; and the at least one downstream protrusion of the device body including two downstream protrusions disposed on adjacent corners of the downstream sidewall of the through hole.
On the other hand, Lau mentioned (as emphasized in Para. [0077]; wherein the attachment structure may include a mating member that is formed on the side wall 116 (of the first frame 110 and/or second frame 112) and a corresponding recess that is formed on the side surface of the pod assembly. Conversely, the mating member may be formed on the side surface of the pod assembly, while the corresponding recess may be formed on the side wall 116 (of the first frame 110 and/or second frame 112). In a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess. The engagement of the mating member with the corresponding recess may result in an audible sound (e.g., click), which notifies the adult vapor that the pod assembly is secured and properly positioned within the through-hole 114 of the dispensing body 104). Although, Lau does not in detail structure as the instant invention above claimed. However, a person having ordinary skill in the art would know that having the structure as mention above to accommodate the pod assembly is intended used because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to further provide a secure, stable and reliable structure to hold the pod assembly within the e-vaping device whenever the users replace the pod assembly. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Furthermore, Nettenstrom discloses the pod body 200 is having a front face and rear face (see fig. 4; not labeled but near the lead line of element 211 and 250), an upstream end 211 (see fig. 4) and a downstream end (fig. 3; adjacent to element 250); and the at least one downstream protrusion of the device body including two downstream protrusions (see fig. 7; wherein two protrusion element 440) disposed on adjacent corners of the downstream sidewall (as shown in fig. 7) in order to provide a secure, stable and reliable engagement/connection between components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body; and the at least one downstream protrusion of the device body including two downstream protrusions disposed on adjacent corners of the downstream sidewall of the through hole as taught by the instant invention further secured and properly positioned the pod assembly within the through hole of the e-vaping device body. Furthermore, having the detail structure to secure the pod assembly within the through hole of the e-vaping device can only deal with manufacture desire and common knowledge, well known to secure between devices, and can be showed in Nettenstrom reference also.

	As per claims 2; 9; 14-15; 17-19: Lau discloses the non-nicotine e-vaping device (fig. 1), wherein the upstream end is an opposing surface of the non-nicotine pod assembly from the downstream end (as shown in figs. 23-25); and herein the downstream end of the non-nicotine pod assembly further defines a pod outlet 412 between the two downstream recesses (see fig. 34; wherein there is an air outlet that guide the aerosol to the mouthpiece); and wherein the device body is configured to produce at least one of an audible click or a haptic feedback in response 53Atty. Dkt. No. 24000NV-000613-US to the non-nicotine pod assembly being seated within the through hole of the device body (see Para. [0077]; wherein the engagement of the mating member with the corresponding recess may result in an audible sound (e.g., click), which notifies the adult vapor that the pod assembly is secured and properly positioned within the through-hole 114 of the dispensing body 104); and wherein the at least one downstream protrusion of the device body is a retractable member (see Para. [0097]); and wherein the retractable member is spring-loaded (see Para. [0097]); and wherein the device body 118 includes a mouthpiece 108 defining a vapor passage in fluidic communication with the through hole (see Para. [0096]); and wherein the mouthpiece 108 is secured to the at least one downstream protrusion of the device body 118, the 54Atty. Dkt. No. 24000NV-000613-US mouthpiece 108 configured to be biased against the non-nicotine pod assembly when the non-nicotine pod assembly is seated within the through hole of the device body 118 (see fig. 34); and wherein the mouthpiece 108 has a proximal end and a distal end, the vapor passage at the proximal end having a flared portion (as shown in figs. 8-9).

	As per claims 3-5; 7-8; 10-13:  Lau discloses the non-nicotine e-vaping device (fig. 1); and the pod assembly (as shown in figs. 23-33). However, Lau does not explicitly disclose wherein a depth of the at least one upstream recess of the non-nicotine pod assembly is greater than a depth of the at least one downstream recess; and wherein a terminus of the at least one upstream recess of the non-nicotine pod assembly is more rounded than a terminus of the at least one downstream recess; and wherein the at least one upstream recess of the non-nicotine pod assembly includes two upstream recesses; and wherein the at least one upstream recess of the non-nicotine pod assembly is in a form of a U-shaped indentation; and wherein the at least one downstream recess of the non-nicotine pod assembly includes two downstream recesses; and wherein the at least one downstream recess of the non-nicotine pod assembly is in a form of a V-shaped notch; and wherein the at least one upstream protrusion of the device body is a stationary pivot; and wherein the at least one upstream protrusion of the device body includes two upstream protrusions disposed on adjacent corners of the upstream sidewall of the through hole. 
	On the other hand, Lau discloses the pod assembly (as shown in figs. 23-33; and emphasized that “in addition, an attachment structure (e.g., mating member/recess, magnetic arrangement) may be provided on at least one of the side wall and the side surface of the pod assembly; and in a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess”). However, a person having ordinary skill in the art would know that having the detail structures as mention above from the claim invention can literally deal with change in shape; and duplication of parts, because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to enhance the appearance between the pod assembly and the e-vaping device body/housing to fit in one perfectly. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art, In re Dailey, 149 USPQ 47 (CCPA 1976); and since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having a depth of the at least one upstream recess of the non-nicotine pod assembly is greater than a depth of the at least one downstream recess; and wherein a terminus of the at least one upstream recess of the non-nicotine pod assembly is more rounded than a terminus of the at least one downstream recess; and wherein the at least one upstream recess of the non-nicotine pod assembly includes two upstream recesses; and wherein the at least one upstream recess of the non-nicotine pod assembly is in a form of a U-shaped indentation; and wherein the at least one downstream recess of the non-nicotine pod assembly includes two downstream recesses; and wherein the at least one downstream recess of the

As per claim 6: Lau discloses a non-nicotine e-vaping device (fig. 1), comprising: a non-nicotine pod assembly (402/502/602) configured to hold a non-nicotine pre-vapor formulation (as emphasized that “the pod assembly for an e-vapor apparatus may include a pre-vapor formulation compartment configured to hold a pre-vapor formulation 418”), the non-nicotine pod assembly having an upstream end and a downstream end (as shown in figs. 23-25; wherein the upstream portion is adjacent to pin element 612 and opposite end is the downstream portion), the upstream end defining at least one upstream recess (wherein in located in between the 2 pins 612), the downstream end defining at least one downstream recess (see fig. 23; wherein the top end of the downstream is having hole/cavity/channel); and a device body 104 defining a through hole 114 configured to receive the non-nicotine pod assembly (402/502/602), the through hole 114 including an upstream sidewall and a downstream sidewall (as shown in figs. 1-2); and the at least one upstream recess of the non-nicotine pod assembly including two upstream recesses (as shown in fig. 28A; wherein there are two recesses at the lower pod case element 718).
However, Lau does not explicitly disclose the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body; and the upstream end of the non-nicotine pod assembly further defining a pod inlet between the two upstream recesses. 
On the other hand, Lau mentioned (as emphasized in Para. [0077]; wherein the attachment structure may include a mating member that is formed on the side wall 116 (of the first frame 110 and/or second frame 112) and a corresponding recess that is formed on the side surface of the pod assembly. Conversely, the mating member may be formed on the side surface of the pod assembly, while the corresponding recess may be formed on the side wall 116 (of the first frame 110 and/or second frame 112). In a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess. The engagement of the mating member with the corresponding recess may result in an audible sound (e.g., click), which notifies the adult vapor that the pod assembly is secured and properly positioned within the through-hole 114 of the dispensing body 104). Although, Lau does not in detail structure as the instant invention above claimed. However, a person having ordinary skill in the art would know that having the structure as mention above to accommodate the pod assembly is intended used because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to further provide a secure, stable and reliable structure to hold the pod assembly within the e-vaping device whenever the users replace the pod assembly. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Furthermore, Nettenstrom discloses the pod body 200, is having a front face and rear face (see fig. 4; not labeled but near the lead line of element 211 and 250), an upstream end 211 (see fig. 4) further defining a pod inlet 214 between the two upstream recesses (as shown in fig. 4) in order to provide air inlet to the pod assembly 200 for further generated aerosol to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body; and the upstream end of the non-nicotine pod assembly further defining a pod inlet between the two upstream recesses as taught by the instant invention further secured and properly positioned the pod assembly within the through hole of the e-vaping device body, as well as having the air inlet to the atomizer in order to generate the aerosol to the user is not new in the art of e-cigarette. Furthermore, having the detail structure to secure the pod assembly within the through hole of the e-vaping device can only deal with manufacture desire and common knowledge, well known to secure between devices, and can be showed in Nettenstrom reference also.

As per claim 20: Lau discloses a device body for a non-nicotine e-vaping device (fig. 1), comprising: and a device body 104 defining a through hole 114 configured to receive the non-nicotine pod assembly (402/502/602), the through hole 114 including an upstream sidewall and a downstream sidewall (as shown in figs. 1-2); and the at least one upstream recess of the non-nicotine pod assembly including two upstream recesses (as shown in fig. 28A; wherein there are two recesses at the lower pod case element 718).
However, Lau does not explicitly disclose the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion configured to engage with the at least one upstream recess of the non-nicotine pod assembly so as to facilitate a pivoting of the non-nicotine pod assembly into the through hole, the at least one downstream protrusion including two downstream protrusions disposed on adjacent corners of the downstream sidewall of the through hole.
On the other hand, Lau mentioned (as emphasized in Para. [0077]; wherein the attachment structure may include a mating member that is formed on the side wall 116 (of the first frame 110 and/or second frame 112) and a corresponding recess that is formed on the side surface of the pod assembly. Conversely, the mating member may be formed on the side surface of the pod assembly, while the corresponding recess may be formed on the side wall 116 (of the first frame 110 and/or second frame 112). In a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess. The engagement of the mating member with the corresponding recess may result in an audible sound (e.g., click), which notifies the adult vapor that the pod assembly is secured and properly positioned within the through-hole 114 of the dispensing body 104). Although, Lau does not in detail structure as the instant invention above claimed. However, a person having ordinary skill in the art would know that having the structure as mention above to accommodate the pod assembly is intended used because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to further provide a secure, stable and reliable structure to hold the pod assembly within the e-vaping device whenever the users replace the pod assembly. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Furthermore, Nettenstrom discloses the pod body 200 is having a front face and rear face (see fig. 4; not labeled but near the lead line of element 211 and 250), an upstream end 211 (see fig. 4) and a downstream end (fig. 3; adjacent to element 250); and the upstream end (not shown but adjacent to the element 250 in fig. 3), the upstream end including at least one upstream recess 450 (see fig. 5) in order to provide a secure, stable and reliable engagement/connection between components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion configured to engage with the at least one upstream recess of the non-nicotine pod assembly so as to facilitate a pivoting of the non-nicotine pod assembly into the through hole, the at least one downstream protrusion including two downstream protrusions disposed on adjacent corners of the downstream sidewall of the through hole as taught by the instant invention further secured and properly positioned the pod assembly within the through hole of the e-vaping device body. Furthermore, having the detail structure to secure the pod assembly within the through hole of the e-vaping device can only deal with manufacture desire and common knowledge, well known to secure between devices, and can be showed in Nettenstrom reference also.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831